Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 02/05/2021.  Claims 1-5, 7, 8, 11-16, 19, and 21-26 are currently pending.
Response to Amendment & Arguments
The rejection(s) of claims 1-5, 7, 8, 11-16, and 19 on the grounds of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 9,604,852 are withdrawn in view of the above amendment.
The rejection of claims 1, 2, 5, 8, and 14 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 over Teshima et al. (US 2007/0098618) is withdrawn in view of the above amendment.
The rejections of claims 1-5, 7, 8, 11-16, and 19 under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2015/0239746) and/or Yuan et al. (US 2015/0239746) in further view of Mohri et al. (US 5,935,550) are withdrawn in view of the above amendment.  However, the current rejection further utilizes the prior Teshima et al. reference in addition to the prior-cited Yuan et al. and Mohri et al. references under a new ground(s) of rejection, which renders obvious the instant claims.  Zhou et al. is an IDS reference, was cited on the Form 892 mailed 11/09/2020, and an English language machine translation thereof was provided with a previous correspondence.  
Applicant’s arguments with respect to the prior rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The teachings of Yuan et al. are relied upon to meet the base method limitation(s) of firing an aluminum compound in the presence of a molybdenum compound.  The teachings of Mohri et al. are relied upon to meet the presence of a Group II metal compound and/or Group III metal compound as amended.  The teachings of Teshima et al. are relied upon to meet the presence of the potassium compound being one of the particular species as amended.  See the new 103 rejection, below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the limitation “wherein the metal compound includes at least one selected from the group consisting of magnesium compounds, calcium compounds, yttrium compounds, and zirconium compounds” which fails to further limit the subject matter of its parent claim 1 since parent claim 1 recites “the metal compound includes at least one selected from the group consisting of metal compounds of the Group II metals and metal compounds of the Group III metals”.  Zirconium compounds are not within the scope of the parent claim because zirconium is not a Group II metal or a Group III metal.  Claim 19 is also rejected for its dependency on claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 11-16, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2015/0239746, an IDS reference and Y reference on Form PCT 210, hereinafter Yuan) in view of Mohri et al. (US 5,935,550, hereinafter Mohri) and Teshima et al. (US 2007/0098618, an IDS reference, hereinafter Teshima).  
As to claim 1, Yuan teaches a method of producing alpha alumina particles including molybdenum (abstract and para. 0015 and 0051) which have an average particle diameter overlapping the instantly claimed range of greater than 20 micrometers (up to 100 micrometers, para. 0049), comprising a step of firing an aluminum compound in the presence of a molybdenum compound (para. 0015, 0017, 0039, 0051 and the examples at para. 0071-0084).  Note that, Yuan further teaches the firing includes the combination of both a molybdenum compound and a potassium compound (“a molybdenum compound and/or a vanadium compound is preferably used,” para. 0035, where exemplary vanadium compounds include potassium, e.g., KVO3, para. 0037).  Yuan teaches the molybdenum compound and potassium-containing compound function as a fluxing agent (suppress development of the face [001], para. 0005-0007, 0027, 0035, 0039, and 0040).
Yuan fails to teach 1) the firing is performed in the presence of an additional metal compound selected from the group consisting of Group II metal compounds and Group III metal compounds, and 2) the firing is performed is performed in the presence of a particular potassium compound such as potassium sulfate, potassium nitrate, potassium carbonate, potassium oxide, and/or potassium hydroxide.
	However, Mohri teaches a process of producing alpha alumina powder (abstract) where a shape-controlling agent including compounds of magnesium, calcium and yttrium are provided in amounts of up to 10 parts by weight per 100 parts by weight transition alumina, i.e., initial aluminum compound, in order to control the shape of the alpha alumina to suit its end use (col. 5 lines 13-39).  The disclosed magnesium, calcium, and yttrium species read on the claimed Group II- and Group III-metal compounds. 
Furthermore, Teshima teaches a method of producing alpha alumina particles (process for producing corundum crystals, abstract; corundum is alpha alumina) including molybdenum (para. 0022 and 0027) which have an average particle diameter of greater than 20 micrometers (an obtained corundum crystal in Example 1 had an average size of 1 mm), comprising a step of firing an aluminum compound in the presence of a molybdenum compound and a potassium compound (the corundum crystal is obtained by heating an aluminum compound in the presence of a flux comprising molybdenum compound and an evaporation inhibitor, para. 0020-0024, 0101-0106 and 0186).  The evaporation inhibitor is preferably an alkali metal compound including potassium oxide, e.g., K2O, as an exemplary species thereof (para. 0024 and 0106).  The express teaching of K2O as the alkali metal oxide indicates potassium as a very suitable and preferred alkali metal for use in the evaporation inhibitor; further discussion and teachings of the compound also include alkali metal carbonates, alkali metal sulfates, alkali metal nitrates, alkali metal hydroxides, and hydrates thereof (para. 0106), which, in view of the express teaching of potassium as a preferred alkali metal described above, correspond to also include at least potassium carbonate, potassium sulfate, potassium nitrate, and potassium hydroxide as the evaporation inhibitor.  The purpose of the evaporation inhibitor is to restrain the evaporation of the flux effectively in order to inhibit the generation of polynuclei and the speed of crystal growth while also producing a high-quality alpha aluminum crystal (para. 0023-0024 and 0103-0104).  The disclosed species of potassium compounds, above, read on the claimed species in the Markush group of instant claim 1. 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to: 1) provide a shape-controlling agent including compounds of magnesium, calcium, and yttrium as taught by Mohri, i.e., provide a Group II metal compound or a Group III metal compound, in the method of producing alpha alumina of Yuan in order to obtain an alpha alumina having a controlled shape to suit its end use, and 2) provide one of the particular potassium compounds as taught by Teshima in place of the potassium-containing compound taught by Yuan or as an additional compound in the method of producing alpha alumina of Yuan in order to further assist in the flux functional properties of the metal compound(s), suppress development of the face [001] and polynuclei during firing/reaction, and obtain a high-quality alpha aluminum crystal.
	As to claim 2, Yuan teaches the step of firing includes a step of forming aluminum molybdate and a step of decomposing the aluminum molybdate (para. 0039-0042).
	As to claims 3 and 11, Yuan teaches the molar ratio of molybdenum atoms to aluminum atoms is 0.01 to 3.0 (para. 0040).
	As to claims 4, 12 and 13, Yuan in view of Mohri and Teshima fail to explicitly teach the molar ratio of molybdenum atoms to potassium atoms is 0.01 to 3. 
	However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed molar ratio by optimizing the relative ratio of the molybdenum compound taught by Yuan and the potassium evaporation inhibitor compound taught by Teshima in order to further tailor the flux functional properties provided from these metal compound(s), tailor the suppression development of the face [001] and polynuclei during firing/reaction, and improve the degree of alpha crystallization to obtain a high-quality alpha aluminum crystal.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 5, 14, 15 and 16, Yuan teaches the firing temperature is 900°C or higher (para. 0042).
	As to claim 7, the above combination of Yuan in view of Mohri and Teshima meets the claimed metal compound including at least one selected from the group consisting of magnesium compounds, calcium compounds, and yttrium compounds.  Mohri teaches providing a shape-controlling agent including compounds of magnesium, calcium and yttrium during a process of producing alpha alumina powder in order to control the shape of the alpha alumina to suit its end use, as described above.
	As to claims 8 and 19, the above combination of Yuan in view of Mohri and Teshima meets the claimed metal compound is provided in an amount of 0.02-20% by weight with respect to the mass conversion value of aluminum atoms in the aluminum compound.  Mohri teaches providing shape-controlling agent including compounds of magnesium, calcium and yttrium are provided in amounts of up to 10 parts by weight per 100 parts by weight transition alumina, i.e., initial aluminum compound, during a process of producing alpha alumina powder in order to control the shape of the alpha alumina to suit its end use, as described above.  The disclosed shape-controlling agent being up to 10 parts by weight per 100 parts by weight initial aluminum compound overlaps the claimed range of 0.02-20% by weight with respect to the mass conversion value of aluminum atoms in the aluminum compound.
	As to claims 21-26, the above combination of Yuan in view of Mohri and Teshima meets the claimed potassium compound including at least one selected from the group consisting of potassium chloride, potassium sulfate, potassium carbonate, potassium hydrogen carbonate, and potassium molybdate as in claims 21 and 23-26, and including at least one selected from the group consisting of potassium chloride, potassium sulfate, potassium carbonate, and potassium hydrogen carbonate as in claim 22.  Teshima teaches providing potassium sulfate and potassium carbonate as evaporation inhibitors during a process of producing alpha alumina powder in order to restrain the evaporation of a flux effectively in order to inhibit the generation of polynuclei and the speed of crystal growth while also producing a high-quality alpha aluminum crystal, as described above, which meets the claimed Markush groups of potassium compounds.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: Zhou et al. (CN 102107898 A, an IDS reference and Y reference on Form PCT 210) is a cited reference of interest that teaches a method of making an alumina powder comprising providing particular species of potassium compounds, e.g., potassium sulfate, potassium chloride, potassium molybdate, and potassium tungstate, with an aluminum-containing compound in order to control the morphology and particle size of the alumina powder.  See lines 27-57 among pages 1 and 2 of the previously supplied English language machine translation.  At the time of this correspondence, Zhou et al. is regarded as equivalent to or less material than the Teshima et al. reference relied upon in the present ground(s) of rejection.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 18, 2021